A transcript of the record in the above-entitled cause was filed in this court on June 7, 1939. Attached thereto, and a part of said transcript, was an affidavit of the defendant, and also of his attorney, in which *Page 417 
it is set forth, that defendant was convicted in the district court of Delaware county of the crime of manslaughter in the second degree, and his punishment assessed at four years in the penitentiary; that by reason of his poverty, and of his relatives, he is unable to pay for a transcript of the evidence in this case, and having no friends who will advance the money for the expenses of preparing the same. He further states in said affidavit that said appeal is made to this court for the reason that defendant is innocent of the crime charged against him; that it is necessary for a transcript of the evidence to be had for a proper consideration by this court of the questions raised on appeal.
The court, after consideration of the facts in this case, and after due investigation, is of the opinion that a transcript of the evidence should be prepared by the court reporter of Delaware county, at the expense of said county, and said court reporter is ordered to prepare said case-made at the expense of said county and present the same to the attorney of said defendant for the purpose of having it filed in this court.